Title: To James Madison from Albert Gallatin, 3 January 1806 (Abstract)
From: Gallatin, Albert
To: Madison, James


                    § From Albert Gallatin. 3 January 1806. “The Secretary of the Treasury wishes to be informed whether either Mr Erving or Mr Livingston have sent to the Department of State an account of the purchase of books for the Library of Congress. Each of them received 1000 dollars on that account in 1802 and Mr Livingston in May 1804 wrote that he had trans[m]itted his acct. to Mr Madison. If either account be in the Dept. of State, it is requested they may be sent to the Secy. of the Treasury who wants them to answer the call of a Committee of the Senate.”
                